ON APPLICATION FOR REHEARING
Decided Aug 22, 1933
By THE COURT
The above entitled cause is now being determined on plaintiff’s application for rehearing.
The application sets out the following grounds:
1. The finding and judgment of the court are contrary to the weight of the evidence;
2. The finding and judgment of the court are contrary to law.
The brief in support of the motion makes no citation of any authorities. It is confined entirely to an argument against the conclusion off this court in its original opinion.
Without further comment we might say that in our original opinion we considered all questions now raised and therefore the application for rehearing will be denied.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.